Citation Nr: 0712174	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-29 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for paranoid schizophrenia.

2.  Entitlement to service connection for glaucoma of the 
right eye.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to March 
1977.

Procedural history

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana (RO).

The veteran's May 1997 claim of entitlement to service 
connection for paranoid schizophrenia was denied in an 
unappealed November 1997 rating decision of the RO.    

In June 2002, the veteran again requested service connection 
for paranoid schizophrenia.  The RO denied the claim for 
service connection for schizophrenia in March 2003 rating 
decision which determined that new and material evidence had 
been not presented regarding the claim for service connection 
for paranoid schizophrenia.  

In March 2003, the veteran requested service connection for 
glaucoma.  The glaucoma claim was denied in an August 2003 
rating decision.  The veteran disagreed as to both issues in 
October 2003, and subsequently perfected an appeal.

In April 2005, the veteran and his representative presented 
testimony before a local hearing officer at a hearing at the 
RO.  A transcript of the hearing has been associated with the 
veteran's VA claims folder.



Issues not on appeal

In the August 2003 rating decision, the RO also denied 
service connection for diabetes with neuropathy and 
retinopathy, a low back condition, a sleep disorder, sickle 
cell trait, heart disease, high blood pressure and shortness 
of breath.  
The veteran's October 2003 notice of disagreement only 
identified the issues of paranoid schizophrenia and glaucoma.  
The claims for service connection for diabetes with 
neuropathy and retinopathy, a low back condition, a sleep 
disorder, sickle cell trait, heart disease, high blood 
pressure and shortness of breath are not in an appellate 
status and will be addressed no further herein.  See 
38 U.S.C.A. § 7105 (Wes 2002); 38 C.F.R. § 20.201 (2006).

The veteran also sought a compensable rating for a service-
connected wart on the right pariental scalp.  The RO granted 
a disability rating of 10 percent disability in an August 
2005 rating decision.  The veteran indicated in a written 
statement dated October 2005 that he withdrew the appeal of 
that issue.  Thus, although the veteran accredited 
representative included that issue in a March 2007 
Appellant's Brief, the issue of an increased rating for the 
service-connected wart is no longer in appellate status and 
will be addressed no further herein.  See 38 C.F.R. § 20.204 
(2006).

In an April 2006 rating decision the RO denied the veteran's 
claim of entitlement to service connection for a heart 
condition, claimed as secondary to medication for paranoid 
schizophrenia.  The record does not indicate that the veteran 
has appealed that decision.  Thus, the issue is not in 
appellate status and will be addressed no further herein.  
See 38 C.F.R. § 20.201 (2006).  [The Board observes in 
passing that in the absence of service connection for 
schizophrenia, service connection on a secondary basis for 
other claimed disorders is unwarranted.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).]

In October 2006, the Medical Director of the Comprehensive 
Day Treatment Program at the Indianapolis, Indiana, VA 
Medical Center requested a temporary fiduciary for the 
veteran.  In November 2006, the RO notified the veteran of a 
proposed rating decision finding that he was incompetent to 
handle funds.  The RO implemented the proposal in a January 
2007 rating decision.  The record does not indicate that the 
veteran has disagreed with the January 2007 rating decision 
regarding his competency to handle funds.  Thus, the issue is 
not in appellate status and will be addressed no further 
herein.  See 38 C.F.R. § 20.201 (2006).


FINDINGS OF FACT

1.  A November 1997 VA rating decision determined that the 
veteran was not entitled to service connection for a 
schizophreniform disorder, to include paranoid schizophrenia, 
because there was no evidence that such disorder was 
manifested during service or within a year after discharge 
from active duty, and there was no medical evidence of a 
nexus between the disorder and the veteran's military 
service.

2.  The evidence associated with the claims folder subsequent 
to the November 1997 VA rating decision merely documents 
ongoing treatment for schizophrenia, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  A preponderance of the evidence demonstrates that the 
veteran's glaucoma condition did not occur in service or for 
many years thereafter.


CONCLUSIONS OF LAW

1.  The November 1997 VA rating decision is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2006).

2.  New and material evidence has not been received, and the 
claim of entitlement to service connection for paranoid 
schizophrenia is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).

3.  Glaucoma was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a 
schizophreniform disorder, to include paranoid schizophrenia, 
and glaucoma.  He essentially contends that his schizophrenia 
and glaucoma began during service.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and decisions rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in VCAA letters dated August 
2004 and February 2006 that in order to establish 
entitlement to service connection, the evidence must 
show:

1.  You had an injury in military service, or a 
disease that began in or was made worse during 
military service, or there was an event in service 
that caused an injury or disease.

2.  You have a current physical or mental 
disability shown by medical evidence.

3.  There is a relationship between your current 
disability and an injury, disease, or event in 
military service.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously 
and finally denied claim. The Court found that VA must 
notify a claimant of the evidence and information that 
is necessary to reopen the claim, and must provide 
notice that describes what evidence would be necessary 
to substantiate the element or elements required to 
establish service connection that were not found in the 
previous denial. After having carefully reviewed the 
record, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with 
respect to the issue on appeal of whether the veteran 
submitted new and material evidence.

Crucially, the veteran was informed in letters dated December 
2002 and March 2003 that in order for VA to reconsider the 
issue, he must submit "new and material evidence."  
Specifically, he was informed:

Evidence, including written or oral statements, we 
have not considered before is new.  Information 
that supports the same point as earlier evidence is 
not considered new.

Material means it applies to the specific issue you 
are claiming.

The Board notes that the language used in the letters 
essentially follows the regulatory language of 38 C.F.R. 
§ 3.156.  See the Board's discussion below.

The veteran was informed in the August 2004 and February 
2006 letters that VA would obtain records such as 
records held by Federal agencies, including service 
records and VA medical records, and that VA would 
provide a medical examination if it was deemed necessary 
to substantiate his claim (VA examinations were in fact 
completed in April 1995, May 1995, September 1997, July 
2005, and March 2006; in addition, the evidence 
indicates the veteran has received medical treatment 
throughout the period between his initial diagnosis in 
April 1995 to 2006 at VA medical facilities).

The veteran was informed that VA would, on the veteran's 
behalf, attempt to obtain relevant records not held by a 
Federal agency, to include employment records and 
private medical records, so long as he provided 
sufficient information to allow VA to obtain them.  

The veteran was further asked that "[I]f you have 
evidence that has not previously been considered in your 
possession that pertains to your claim, please send it 
to us."  See February 2006 VCAA letter, page 2.

Thus, the veteran was essentially asked to "give us 
everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first two elements, (1) veteran status and 
(2) current existence of a disability are not at issue.  The 
veteran's claims were denied based on element (3), a 
connection between the veteran's service and the disabilities 
claimed.  As is noted above, the veteran has received notice 
of this critical element.

With regard elements (4) and (5), degree of disability and 
effective date, the Board observes that the veteran was 
specifically informed of both elements in a letter dated 
March 2006.

For those reasons, the Board finds that the veteran has 
received proper notice in accordance with Dingess.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2006).

Under the VCAA, VA's statutory duty to assist a claimant in 
the development of a previous finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence. See 38 U.S.C.A. § 
5103A (West 2002).

With respect to the glaucoma claim, the Board finds that 
reasonable efforts have been made to assist the veteran in 
obtaining evidence necessary to substantiate the claims now 
under consideration and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  Specifically, the RO has obtained the 
veteran's service medical records, and reports of VA medical 
examinations and VA medical treatment of the veteran.  In 
addition, the RO obtained records from the Social Security 
Administration which pertain to the veteran's claim.

The veteran was provided with numerous VA examinations 
between 1995 and 2006.  The reports of the medical 
examinations and treatment records reflect that the examiners 
recorded the veteran's past medical history, noted his 
current complaints, conducted appropriate physical 
examinations and rendered appropriate diagnoses and opinions.  
Importantly, neither the veteran nor his representative has 
identified any other records or evidence that would support 
his claims.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf pertaining to the issues addressed in this decision.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  As indicated in the introduction, the veteran and 
his representative presented testimony before a local hearing 
officer at the RO.  The Board specifically notes that the 
veteran elected in writing not to appear at a hearing before 
the Board regarding his claim.

Accordingly, the Board will proceed to a decision on the 
merits.  

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a schizophreniform 
disorder, to include paranoid schizophrenia.

Pertinent law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including psychoses, when 
manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).



Finality/new and material evidence

In general, rating decisions are final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1103 (2006).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in June 2002, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

Factual background

As noted in the Introduction, the veteran left military 
service in March 1977.  In October 1977, he filed  a claim 
for service connection for a wart.  A psychiatric condition 
was not mentioned.  In June 1978, service connection was 
granted for a wart on the right parietal region of the scalp.  
Nothing was heard from the veteran for many years.

In May 1995, the veteran filed a claim of entitlement to 
service connection for schizophrenia, claimed as secondary to 
the service-connected wart.  That claim was denied in a 
September 1995 RO rating decision. 

In May 1997, the veteran again filed a claim of entitlement 
to service connection fro paranoid schizophrenia, this time 
claimed as being directly due to service.

The "old" evidence

The relevant evidence of record at the time of the November 
1997 rating decision included the veteran's service personnel 
and medical records, which reflect that during the veteran's 
180 days of active duty, there was no indication of any 
mental disorder.  

The first evidence of record that addresses the veteran's 
mental condition is a March 1995 discharge summary detailing 
the veteran's long-term crack cocaine and heroin use and 
addiction.  Psychological test records from April 1995 
indicate the veteran was largely unable to complete MMPI and 
other tests, and substantiated the diagnosis of 
"schizophrenia, undifferentiated (with paranoia)" and 
cocaine dependence.  The record also includes a May 1995 
discharge summary which describes the veteran's mental 
condition and provides a diagnosis of schizophreniform 
disorder and cocaine dependence.

VA medical treatment records for the period including 1995 
through October 1997 describe the veteran's attendance and 
attempts to progress through group therapy and medical 
treatment for his schizophrenic disorder.

A September 1997 VA examination report indicates that the 
veteran reported he was diagnosed with paranoid schizophrenia 
about two-and-a-half years earlier 
[i.e. in early 1995].  The examiner diagnosed the veteran 
with paranoid schizophrenia.  

The November 1997 Rating Decision

The RO's November 1997 rating decision specifies that no 
record evidence indicated that the veteran had any complaint, 
treatment or diagnosis of any type of psychiatric condition 
during his active duty.  The rating decision reported the 
diagnosis of paranoid schizophrenia three years prior to the 
September 1997 VA examination.  The RO concluded that service 
connection was not warranted because there was "no evidence 
of incurrence in or aggravation of this condition while in 
military service or within one year from the date of 
discharge."

The veteran was informed of that decision by letter dated 
November 21, 1997.  He did not appeal.

In May 2000, the veteran again requested service connection 
for paranoid schizophrenia.  The RO responded by letter dated 
July 12, 2000, informing the veteran that it could not act 
upon his claim unless he submitted new and material evidence.  
The veteran did not do so.

In May 2002, the veteran once again claimed entitlement to 
service connection for paranoid schizophrenia.  The RO denied 
the claim, based on a lack of new and material evidence, in 
the March 2003 rating decision which forms the basis for this 
appeal. 

Evidence submitted since the final November 1997 decision 
will be discussed in the Board's analysis below.

Analysis

The RO denied the veteran's 1997 claim for direct service 
connection for schizophrenia in a November 1997 rating 
decision.  The RO's decision is final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § § 20.1103 
(2006).  As has been explained in the law and regulations 
section above, the Board must evaluate the additionally 
received evidence in order to determine whether new and 
material evidence has been received which is sufficient to 
reopen the claim.  

In November 1997, the RO determined, in essence, that element 
(1), evidence of a current disability, was established via 
diagnoses of schizophreniform disorder.  What was lacking was 
evidence of elements (2) and (3), in-service disease (to 
include the one year period after service) and medical nexus.

The largest part of evidence submitted since the November 
1997 rating decision consists of VA psychiatric treatment 
records, which indicates severe substance abuse in addition 
to continuing diagnoses of paranoid schizophrenia.  After a 
thorough review, the Board finds that none address the 
etiology of the veteran's psychiatric disorder.  

A July 2005 VA treatment record indicates that the veteran 
relapsed into a more than two-month long cocaine binge.  The 
March 2006 outpatient discharge summary is illustrative in 
that it reports how the veteran marginally fared in group and 
individual therapy sessions, failed in vocational 
rehabilitative counseling, and repeatedly relapsed into 
further cocaine abuse over the course of several years, 
including the period after November 1997.  In a March 2006 VA 
examination, a VA psychiatrist reconfirmed the diagnosis of 
schizophrenia.  

In sum, the medical evidence received after the November 1997 
rating decision confirms the veteran has a current 
disability, paranoid schizophrenia.  That element was not at 
issue in 1997.  The recent medical evidence merely reflects 
further treatment of that disability.  Accordingly, the 
additional evidence is cumulative in nature and cannot serve 
to reopen the claim.  See Cornele v. Brown, 6 Vet. App. 59, 
62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) 
[medical evidence that merely documents continued diagnosis 
and treatment of disease, without addressing the crucial 
matter of medical nexus, does not constitute new and material 
evidence].  

With regard Hickson element (2), evidence of in-service 
disease, the evidence of record considered by the RO in 
November 1997 did not establish that the veteran suffered 
from any psychiatric problem during service.  

The veteran testified at the April 2005 RO hearing that his 
schizophrenia started a "few days" after he left active 
duty.  He recalled hearing the voices of his sergeant and 
others in his unit.  See the hearing transcript at page 5.  
This statement is merely reiterative of the contention made 
by the veteran in connection with his 1997 claim, to the 
effect that his schizophrenia began during service.  The 
veteran's statement is therefore not new.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).   

To the extent that the veteran's statement is more specific 
than his previous contention, and thus may be considered to 
be new evidence, it is also not material.  In essence, the 
veteran is stating that he had symptoms of schizophrenia 
within the one year presumptive period after service.  This 
amounts to a medical opinion.  It is well-settled that lay 
statements regarding medical matters such s diagnosis are not 
competent and cannot be considered new and material as to the 
question of the relationship of a mental disorder to service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  In 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons are not competent to offer medical opinions and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection.  

The veteran evidently relayed his contention to health care 
providers.  See, e.g., an August 2002 VA mental health 
progress note:  "his auditory hallucinations started in his 
late teens when serving in the military . . . ."  It is now 
well established that information from a veteran which is 
merely transcribed by another still amounts only to a 
statement from the veteran.  See Moreau v. Brown, 9 Vet. App. 
389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that an opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described].  Any such 
statement is therefore not new and material evidence. 

Thus, the veteran's statements that he suffered from auditory 
hallucinations "a few days" after he left active duty are 
not sufficient to reopen his claim.  Because new and material 
evidence has not been received as to the crucial element of 
an in-service incurrence of a disease during active duty, the 
veteran's claim to reopen fails on this basis alone.  See 
Evans, supra.

Regarding element (3), medical nexus, the veteran's 
contention that his current acquired psychiatric disability 
is related to his military service is reiterative of the 
basis for his 1997 claim and is therefore not mew.  In 
addition, the veteran's lay opinion as to the etiology of his 
paranoid schizophrenia is not competent evidence which 
provides a basis to reopen a claim for service-connection.  
See Espiritu, supra.  In Routen v. Brown, 10 Vet. App. 183, 
186 (1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 
38 U.S.C.A. 5108."  Any medical report premised on the 
veteran's self report is similarly deficient.  See Swann, 
supra.

Thus, new and material evidence has not been received as to 
element (3) and the veteran's attempt to reopen the claim 
fails on this basis as well. 

In summary, for reasons and bases expressed above the Board 
finds that no new and material evidence has been added to the 
record as to either of the two critical elements which were 
lacking at the time of the RO's November 1997 decision.  
The additional evidence does not raise a reasonable 
possibility of substantiating the claim on the merits.  See 
38 C.F.R. § 3.156 (2006). 

In the absence of such evidence, the veteran's claim may not 
be reopened.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000), [a veteran seeking disability benefits must 
establish a connection between the veteran's service and the 
claimed disability].  The benefits sought on appeal remain 
denied.

2.  Entitlement to service connection for glaucoma of the 
right eye.

Law and regulations

The relevant law and regulations generally pertaining to 
service connection have been stated in the previous section 
and will not be repeated here.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he suffers from glaucoma that began 
during service or is related to a purported in-service 
injury.  

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.  The Board will 
address each element in turn.

With regard to element (1), VA medical records indicate that 
a determination was made in about June 2003 that the veteran 
was in need of glaucoma surgery for his right eye.  Thus, 
element (1) is satisfied.

With regard to element (2), in-service disease or injury, the 
veteran's service medical records do not indicate any 
complaints, treatment or diagnosis of any eye disorder or 
injury.  Indeed, glaucoma was initially diagnosed in 2003, 
decades after service.

The only evidence in the veteran's favor is his own 
testimony.  During the April 2005 RO hearing, the veteran 
contended that his glaucoma condition started 
"20 years ago" while he was in service.  He testified that 
he went to an eye doctor, describing the doctor to be a VA 
doctor, after he had been injured "on the range" when a 
"rock or shell" hit his eye.  See hearing transcript at 
pages 1-3.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to the evidence.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), 
cert. denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability. 

The veteran's statement that his eye was injured during 
service is self-serving, as is to be expected in connection 
with claims, and such statements are not inherently suspect.  
However, the Board may properly consider the personal 
interest a claimant has in his own case.  See Pond v. West, 
12 Vet.App. 341, 345 (1999); and Cartright v. Derwinski, 2 
Vet.App. 24, 25 (1991) [interest may affect the credibility 
of testimony].   In this case, the evidence of record other 
than his testimony shows that the veteran's eye problems 
began in 2003, not 1976-77.  Such evidence carries much more 
weight in relation to the claim than the veteran's recent 
self serving statements made in connection with his claim for 
monetary benefits from the government.  
  
As was alluded to above, the veteran filed claims of 
entitlement to for various disabilities as far aback as 1977, 
yet he did not mention an eye problem until a claim in 2003, 
coincident diagnosis of glaucoma.  See Shaw v. Principi, 3 
Vet. App. 365 (1992) [a veteran's delay in asserting a claim 
can constitute negative evidence that weighs against the 
claim].  

Moreover, the veteran's statement, described above, is vague 
and contradictory.  The Board observes that the veteran has 
been described as a poor historian, evidently due to his 
severe paranoid schizophrenia as well as abuse of crack 
cocaine.  The Board finds the veteran's statements concerning 
eye problems in service to be incredible.

Thus, the evidence fails to establish Hickson element (2), 
and the claim fails for that reason.

With regard to element (3), after a thorough review of the 
entire record, the Board has determined that the only 
evidence regarding a nexus between the veteran's service and 
his glaucoma are the veteran's own statements.  To the extent 
that the veteran believes that such a connection exists, it 
is now well-settled that lay persons without medical training 
are not competent to comment on medical matters.  
See Espiritu, supra; see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Thus, the claim also fails because the evidence 
does not support a finding of a nexus between the veteran's 
current glaucoma and his active duty service.

The Board notes that the veteran has had ample opportunity to 
submit competent medical evidence in favor of his claim; he 
has not done so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim for VA benefits].

The Board notes that in the absence of evidence of in- 
service disease or injury, referral of this case for an 
opinion as to etiology of the glaucoma would in essence place 
the examining physician in the role of a fact finder.  This 
is the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
eye disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service. The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  Obtaining a medical nexus opinion under the 
circumstances presented in this case would be a useless 
exercise. 

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no credible evidence of 
in-service eye injuries.  Under the circumstances presented 
in this case, a remand ordering a medical examination or a 
medical opinion would serve no useful purpose.  

In summary, for the reasons and bases stated above, the Board 
finds that a preponderance of the evidence is against the  
veteran's claim of entitlement to service connection for 
glaucoma.  The benefit sought on appeal is therefore denied.





	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for a 
schizophreniform disorder, to include paranoid schizophrenia, 
is not reopened.  The benefit sought on appeal remains 
denied.

Entitlement to service connection for glaucoma is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


